                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SCOTT ROSE, et al.,
                                                                                        Case No. 09-cv-05966-PJH
                                  8                    Plaintiffs,

                                  9             v.                                      ORDER ADVANCING TRIAL DATE
                                  10     STEPHENS INSTITUTE,                            Re: Dkt. No. 239

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Due to the court’s unavailability on May 20, 2020 through May 22, 2020, the court

                                  14   hereby ADVANCES the May 4, 2020 trial date to instead commence April 27, 2020. The

                                  15   pretrial conference remains scheduled for April 2, 2020, with all applicable pretrial

                                  16   deadlines unchanged.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 11, 2020

                                  19                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  20                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
